DETAILED ACTION
This is in response to the applicant’s communication filed on 6/27/22, wherein:
claims 1-18 and 21-22 are currently pending; and 
claims 19 & 20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5, 6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 20170282859), in view of Anabtawi et al. (US 20030046179), in view of Cain et al. (US 20160180428), in view of Koreishi (US 2018028657), and further in view of Oz (US 20160098871).

Referring to claim 1:
Grimm discloses a computer-implemented method comprising: 

receiving..., from a user device of the customer, customer information corresponding to the customer, the customer information including at least identity information (Grimm [0045][0055] The buyer, via smart phone, creates a registration for a respective vehicle by providing various details including device identification, user name, and reservation details [0055]); 

. . . a corresponding inventory comprising a plurality vehicles including a first vehicle for which the customer has been pre-qualified to finance . . . based on the customer information (Grimm [0049][0050][0126] ...if the potential buyer selects a vehicle 10 that is outside of the potential buyer's creditworthiness, the credit-valuation module automatically generates a communication to the buyer. The communication may include, for example, the creditworthiness threshold or other criteria that the buyer should achieve prior to being qualified to test or purchase the vehicle 10. In some aspects, the administrative system 14 is configured to modify a list of on-sale vehicles 10 returned to the potential buyer by removing unapproved vehicles based on the buyer's creditworthiness [0050]); 

validating, with at least a portion of the identity information, a user device of the customer to establish a validated user device (Grimm [0056][0057][0072][0073][0120]-[0123] In block 42, authorization of the buyer is executed between the portable wireless communication device 12 of the buyer and the plug-in device 16[0056] and In block 43, upon a successful authorization, keyfob functions such as lock, unlock, and passive start are enabled based on requests between the portable wireless communication device 12 and the plug-in device 16[0057] and The registration includes, but is not limited to, a device ID (e.g., smart phone identifier), username, and reservation details[0072] and The signed access token may include a universal unique identifier (UUID) of the wireless communication module 18, time range, and timestamp[0073] and In block 138, the accessory device waits for a package provided by the portable wireless communication device 12 that includes an authorization key. When the package is received, the contents of the package are unpacked[0120] and In block 139, a determination is made as to whether a valid authorization key is provided by the portable wireless communication device 12. If the determination is made that a valid authorization key is provided, then the routine proceeds...[0121]); and 

pre-provisioning the validated user device with a digital master key to create a provisioned user device configured to provide the user device with access rights to the first vehicle . . . (Grimm [0057][0073][0075] In block 43, upon a successful authorization, keyfob functions such as lock, unlock, and passive start are enabled based on requests between the portable wireless communication device 12 and the plug-in device 16[0057] and In block 71, the administrative system 14 generates a signed access token for the registration. The access token is transmitted to the portable wireless communication device 12...[0073]).

Grimm discloses a system for allowing buyers to access an on-sale vehicle (abstract).  Grimm does not explicitly disclose receiving dealership information from a plurality of vehicle dealerships, the dealership information comprising an inventory of the respective vehicle dealership, wherein a first vehicle dealership has a corresponding inventory comprising a plurality of vehicles including a first vehicle and a second vehicle . . . ; and determining that the first vehicle dealership is within a geographic threshold of the customer.

However, Anabtawi teaches a similar system for vehicle shopping and buyer (abstract).  Anabtawi teaches receiving dealership information from a plurality of vehicle dealerships, the dealership information comprising an inventory of the respective vehicle dealership, wherein a first vehicle dealership has a corresponding inventory comprising a plurality of vehicles including a first vehicle and a second vehicle . . . (Anabtawi [0019][0020][0023][0036][0042] The location process is conducted directly in the available inventory that consists of all vehicles available in the distribution centers 20 plus all vehicles in transit to the distribution center 20 that are assigned to the selected dealership 30...[0042]); and determining that the first vehicle dealership is within a geographic threshold of the customer (Anabtawi [0035] The search also follows two other rules: all dealers in the same city of the informed ZIP code are shown first and, if customers want to see more dealerships, a second page displays all other dealerships in other ZIP codes but within a limit of 50 kilometers[0035]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm to incorporate receiving dealership information and determining that a dealership is within a geographic threshold as taught by Anabtawi because this would provide a manner for giving vehicle customers access to information while leveraging the benefits of the internet and the traditional car buying process (Anabtawi [0011]), thus aiding the user in purchasing a vehicle.

Grimm, as modified by Anabtawi, discloses a system for allowing buyers to access an on-sale vehicle (abstract).  Grimm, as modified by Anabtawi, does not disclose wherein the receiving is by a credit entity capable of extending credit to a customer; the customer has been pre-qualified to finance by the credit entity; and forwarding, from the credit entity to the first vehicle dealership, a notification that the customer is pre-qualified for the first vehicle.

However, Cain teaches a similar system for generating vehicle history reports and pre-approved financing options (abstract).  Cain teaches wherein the receiving is by a credit entity capable of extending credit to a customer; the customer has been pre-qualified to finance by the credit entity; and forwarding, from the credit entity to the first vehicle dealership, a notification that the customer is pre-qualified for the first vehicle and the second vehicle (Cain [0025]-[0028] In some embodiments, prequalification results from the lenders' servers 110A-110C and/or the VHPS 106 may be provided to the consumer terminal 104 via the dealer website and the dealer server 108. In some embodiments, the prequalification results from the lenders' servers 110A-110C and/or the VHPS 106 may be communicated to the dealer[0027] and Accordingly, the “acceptable” vehicle specifics may be communicated to the dealer with a request to filter the dealer listings to show the consumer vehicles they are prequalified to purchase [0028]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm and Anabtawi to incorporate a credit entity and forwarding a notification as taught by Cain because this would provide a manner for filtering vehicle listings to display only vehicles that the consumer is qualified to purchase (Cain [0028]), thus aiding the user in purchasing a vehicle.

Grimm, as modified by Anabtawi and Cain, discloses a system for allowing buyers to access an on-sale vehicle (abstract), and further, recognizes the need for the customer to locate the vehicle “through, for example, GPS/Navigation” (Grimm [0055]).  Grimm, as modified by Anabtawi and Cain, does not disclose capturing, by a first sensor of a parking system located at a first parking spot . . . where the first vehicle is parked, data from a physical marker associated with the first parking spot, the data including location information regarding the first parking spot where the first vehicle is parked; and forwarding, from the parking system to the user device of the customer pre-qualified for the first vehicle and the second vehicle, the location information regarding the first parking spot.

However, Koreishi teaches a related system for managing a parking lot (abstract).  Koreishi teaches capturing, by a first sensor of a parking system located at a first parking spot associated with the first vehicle dealership where the first vehicle is parked, data from a physical marker associated with the first parking spot, the data including location information regarding the first parking spot where the first vehicle is parked {Koreishi [0106]-[0109] the two-dimensional code 2 that corresponds to the parking spot can be provided in the parking lot. The two-dimensional code 2 can be installed to exist within the predetermined range from the license plate of the vehicle when the vehicle is parked in the parking spot [0106] and both of the license plate of the parked vehicle and the two-dimensional code 2 can completely enter the image capturing range of the camera 3 without overlapping each other. Thus, both of the license plate and the two-dimensional code 2 can collectively be captured in the single image [0107] and where describing the parking spot as “associated with the first vehicle dealership” is merely descriptive, does not require steps to be performed or limit the claim to a particular structure, and therefore does not limit the scope of the claim}; and forwarding, from the parking system to the user device of the customer pre-qualified for the first vehicle and the second vehicle, the location information regarding the first parking spot {Koreishi [0044][0045][0062][0065][0068][0070] [0109][0110] The illicit parking report includes various types of the information such as the user ID, a parking lot number, the parking spot number [0065] In this way, it is possible to warn the driver of the vehicle that is parked illicitly, charge the driver with the penalty, and report to the person in charge of management [0110] where warning the driver that he/she has parked illicitly is “location information” and where the Examiner notes that the rejection is based upon a combination of references and the above references teach the customer is a pre-qualified customer and further, describing the user device as “of the customer pre-qualified for the first vehicle and second vehicle” does not require steps to be performed or limit the claim to a particular structure, does not further limit the scope of the claim, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm (including Grimm’s user device), Anabtawi, and Cain to incorporate capturing parking data and forwarding location information to a user as taught by Koreishi because this would provide a manner for reporting the information to the user (Koreishi [0110]), thus aiding the user by providing desired information.

Grimm, as modified by Anabtawi, Cain, and Koreishi discloses a system for allowing buyers to access an on-sale vehicle (abstract), and further, recognizes the need for the customer to locate the vehicle “through, for example, GPS/Navigation” (Grimm [0055]).  Grimm, as modified by Anabtawi, Cain, and Koreishi, does not explicitly disclose capturing, by a second sensor of the parking system located at a second parking spot associated with the first vehicle dealership where the second vehicle is parked, data from a physical marker associated with the second parking spot, the data including location information regarding the second parking spot where the second vehicle is parked; and forwarding . . . the location information regarding the second parking spot.

However, Examiner notes that Koreishi contemplates reporting illegal parking and would be useless if it could not be used by multiple users to report location information regarding multiple vehicles to the management system (see Koreishi at abstract and [0062]).  Further, the limitations regarding capturing, by a second sensor of the parking system located at a second parking spot associated with the first vehicle dealership where the second vehicle is parked, data from a physical marker associated with the second parking spot, the data including location information regarding the second parking spot where the second vehicle is parked; and forwarding . . . the location information regarding the second parking spot are merely duplications of the limitations regarding capturing, using a first sensor, and forwarding the location for the first vehicle which do not provide new and unexpected results.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm, Anabtawi, Cain, and Koreishi to incorporate capturing by a second sensor of the parking system located at a second parking spot associated with the first vehicle dealership where the second vehicle is parked, data from a physical marker associated with the second parking spot, the data including location information regarding the second parking spot where the second vehicle is parked; and forwarding . . . the location information regarding the second parking spot as a duplication of parts because this would provide mere duplication of parts has no patentable significance unless a new and unexpected result is produced and no new and unexpected result is produced in this instance.

Grimm, as modified by Anabtawi, Cain, and Koreishi discloses a system for allowing buyers to access an on-sale vehicle (abstract), and further, recognizes the need for the customer to locate the vehicle “through, for example, GPS/Navigation” (Grimm [0055]).  Grimm, as modified by Anabtawi, Cain, and Koreishi, does not disclose pre-provisioning the validated user device with a digital master key to create a provisioned user device configured to provide the user device with access rights to the . . . second vehicle (or, in other words, that the master key provides the user device with access rights to multiple vehicles).

However, Oz teaches a related system for a key fob simulator for sending actuation command to a vehicle (abstract).  Oz discloses pre-provisioning the validated user device with a digital master key to create a provisioned user device configured to provide the user device with access rights to the . . . second vehicle {Oz [0044][0076] client device can be used to lock/unlock multiple vehicles, e.g., become a universal key fob [0049]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm, Anabtawi, Cain, and Koreishi to incorporate the a key to provide access to a second vehicle as taught by Oz because this would provide a manner for providing secure access to multiple vehicles (Oz [0044]), thus aiding the user by providing the ability to test drive multiple cars.

Referring to claim 2:
Grimm discloses wherein the digital master key is configured to provide the user device with the access rights during a specified time frame (Grimm [0040] An inner layer of the token is the “digital key” and includes an unmodified server-signed object, which provides a cleartext package of the allowed operations, constraints (e.g., allowed time frames for operation, allowed geographic limits for operation, etc.), the smart phone's public certificate\key 27, and other server information[0040]).

Referring to claim 5:
Grimm discloses wherein the provisioned user device is configured to wirelessly transmit an unlock instruction and a lock instruction to each vehicle of the corresponding inventory of the first vehicle dealership (Grimm [0040][0057][0091] ...a respective vehicle keyfob command (e.g., lock, unlock, remote start) is selected on the mobile application of the portable wireless communication device 12...[0091]).

Referring to claim 6:
Grimm discloses wherein the provisioned user device is configured to wirelessly transmit a start engine command to at least one vehicle of the corresponding inventory (Grimm [0040][0057][0091] ...a respective vehicle keyfob command (e.g., lock, unlock, remote start) is selected on the mobile application of the portable wireless communication device 12...[0091]).




Referring to claim 9:
Grimm discloses wherein the corresponding inventory of the first vehicle dealership comprises a second vehicle of a second model (Grimm [0050][0051] where there are multiple models of vehicles to search).

Referring to claim 10:
Grimm discloses wherein the first vehicle and the second vehicle of the corresponding inventory each have a first common feature, wherein the first common feature is an automobile attribute that was determined based on a user request (Grimm [0050][0125] The credit-validation module is configured to validate the buyer's creditworthiness. In some aspects, the administrative system 14 is configured to provide a potential buyer with a list of all on-sale vehicles 10 matching selected criterion[0050]).

Referring to claim 11:
Grimm discloses 

obtaining access right information indicative of the provisioned user device being utilized to provide the customer with access rights to at least a portion of the plurality of vehicles of the corresponding inventory of the first vehicle dealership (Grimm [0055] The buyer, via smart phone, creates a registration for a respective vehicle by providing various details including device identification, user name, and reservation details[0055]); 

determining, based on the access right information, a vehicular feature of interest to the customer (Grimm [0125] The on-sale vehicle 10 provided matches search criteria entered by the buyer and is provided in response to a buyer query[0125]); and 

re-provisioning the provisioned user device with a second digital master key configured to provide the user device with access rights to each vehicle within a corresponding inventory... (Grimm [0024][0045][0125] where the key is revoked upon conclusion of the drive, as in [0125], so that the user would have to be re-provisioned in order to take a second test drive).

Grimm, as modified by Anabtawi, discloses a second vehicle dealership (Anabtawi [0019][0020][0023] [0036][0042] The location process is conducted directly in the available inventory that consists of all vehicles available in the distribution centers 20 plus all vehicles in transit to the distribution center 20 that are assigned to the selected dealership 30...[0042]).

Referring to claim 12:
Claim 12 is rejected on the same basis as claim 1, with the following additions: 

Grimm discloses a computing device, comprising: at least one processor (Grimm [0040] ...remote server entity...[0040]); 

a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the at least one processor (Grimm [0040] ...remote server entity...[0040] where a server includes a computer readable medium), cause the computing device to: 

determine a plurality of vehicular assets for which a user has been qualified to finance (Grimm [0049][0050] ...if the potential buyer selects a vehicle 10 that is outside of the potential buyer's creditworthiness, the credit-valuation module automatically generates a communication to the buyer....[0050]); 

wherein determining the first set of vehicles using the qualification engine is based on the customer information of the first customer and qualification factors (Grimm [0050] ...the administrative system 14 is configured to provide a potential buyer with a list of all on-sale vehicles 10 matching selected criterion. In some aspects, if the potential buyer selects a vehicle 10 that is outside of the potential buyer's creditworthiness, the credit-valuation module automatically generates a communication to the buyer. The communication may include, for example, the creditworthiness threshold or other criteria that the buyer should achieve prior to being qualified to test or purchase the vehicle 10. In some aspects, the administrative system 14 is configured to modify a list of on-sale vehicles 10 returned to the potential buyer by removing unapproved vehicles based on the buyer's creditworthiness[0050]); and

generate a digital master key specific to the corresponding inventory of the first vehicle dealership including the first vehicle . . . (Grimm [0073] In block 71, the administrative system 14 generates a signed access token for the registration[0073]).

Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz discloses generate a digital master key specific to the . . . second vehicle {Oz [0044][0076] client device can be used to lock/unlock multiple vehicles, e.g., become a universal key fob [0049]}.

Referring to claim 13:
Claim 13 is rejected on the same basis as claim 2.

Referring to claim 14:
Grimm discloses wherein the digital master key is a first digital master key, and wherein the computer-readable medium further comprises computer-executable instructions that when executed by the processor, cause the computing device to at least: 

receive an electronic signal comprising access right information from the provisioned user device, the access right information including access data obtained during the specified time frame (Grimm [0055] The buyer, via smart phone, creates a registration for a respective vehicle by providing various details including device identification, user name, and reservation details[0055]); 

based on the access right information, determine a vehicular feature of interest to the customer (Grimm [0125] The on-sale vehicle 10 provided matches search criteria entered by the buyer and is provided in response to a buyer query[0125]); and 

transmit a re-provisioning signal configured to re-provision the provisioned user device with a second digital master key, the second digital master key configured to provide the user with access rights to each vehicle within a corresponding inventory (Grimm [0024][0045][0125] where the key is revoked upon conclusion of the drive, as in [0125], so that the user would have to be re-provisioned in order to take a second test drive).

Grimm, as modified by Anabtawi, discloses a second vehicle dealership (Anabtawi [0019][0020][0023] [0036][0042] The location process is conducted directly in the available inventory that consists of all vehicles available in the distribution centers 20 plus all vehicles in transit to the distribution center 20 that are assigned to the selected dealership 30...[0042]).

Claim 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 20170282859), in view of Anabtawi et al. (US 20030046179), in view of Cain et al. (US 20160180428), in view of Koreishi (US 20180285657), in view of Oz (US 20160098871), and further in view of Caren (US 20030020601).

Referring to claim 3:
Grimm, as modified by Anabtawi, Cain, Koreishi and Oz, discloses a system for allowing buyers to access an on-sale vehicle (abstract).  Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz, does not disclose wherein the specified time frame is determined from one or more factors, the factors including at least one of: electronic data within the dealership information, electronic availability data of the customer, anticipated availability of one or more vehicles of the corresponding inventory, a selection of the customer, and a selection by the first vehicle dealership.

However, Caren teaches a similar system for controlling vehicles (abstract).  Caren teaches wherein the specified time frame is determined from one or more factors, the one or more factors including at least one of: electronic data within the dealership information, electronic availability data of the customer, anticipated availability of one or more vehicles of the corresponding inventory, a selection of the customer, and a selection by the first vehicle dealership (Caren [0033] Typically, programmable interrupt 34 prohibits oscillator 24 from transmitting during programmable periods. Typically, such periods are those times during the day when dealership 12 is closed or at other times when the dealership's employees are not supposed to be able to access vehicles 20[0033] and where Examiner further notes that the type of factor which determines the time frame does not further limit the scope of the claim, and therefore, receives little patentable weight).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm, Anabtawi, Cain, Koreishi, and Oz to incorporate a specified time frame determined from a factor as taught by Caren because this would provide a manner for enhancing security (Caren [0007]), thus aiding the user by protecting the vehicle.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 3.

Claims 4, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 20170282859), in view of Anabtawi et al. (US 20030046179), in view of Cain et al. (US 20160180428), in view of Koreishi (US 20180285657), in view of Oz (US 20160098871), and further in view of Ikeda et al. (US 20060143463).

Referring to claim 4:
Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz, discloses a system for allowing buyers to access an on-sale vehicle (abstract).  Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz, does not disclose prior to the specified time frame, transmitting a void message to the provisioned user device configured to void the digital master key, thereby removing the access rights.

However, Ikeda teaches a similar system for keyless entry.  Ikeda teaches prior to the specified time frame, transmitting a void message to the provisioned user device configured to void the digital master key, thereby removing the access rights (Ikeda [0055]-[0057] This disabling operation is carried out by transmitting a disable signal (not shown) which erases or modifies the user-ID number data a1 from the key-device security service site 32 to the mobile terminal 14[0056] where the disabling operation may be performed at any time, including prior to the specified time period).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm, Anabtawi, Cain, Koreishi and Oz to incorporate a void message as taught by Ikeda because this would provide a manner for disabling the mobile device (Ikeda [0055]), thus aiding the user by protecting the vehicle.

Referring to claim 16:
Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz discloses a system for allowing buyers to access an on-sale vehicle (abstract).  Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz does not disclose prior to the specified time frame, transmit a void signal configured to void the first digital master key, such that the provisioned user device is configured to utilize the second digital master key but cannot utilize the first digital master key.

However, Ikeda teaches a similar system for keyless entry.  Ikeda teaches transmit a void signal configured to void the first digital master key, such that the provisioned user device is configured to utilize the second digital master key but cannot utilize the first digital master key(Ikeda [0055]-[0057] This disabling operation is carried out by transmitting a disable signal (not shown) which erases or modifies the user-ID number data a1 from the key-device security service site 32 to the mobile terminal 14[0056] where the disabling operation may be performed at any time, including prior to the specified time period).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm, Anabtawi, Cain, Koreishi, and Oz to incorporate a void message as taught by Ikeda because this would provide a manner for disabling the mobile device (Ikeda [0055]), thus aiding the user by protecting the vehicle.

Referring to claim 18:
Claim 18 is rejected on the same basis as claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 20170282859), in view of Anabtawi et al. (US 20030046179), in view of Cain et al. (US 20160180428), in view of Koreishi (US 20180285657), in view of Oz (US 20160098871), and further in view of Froitzheim et al. (US 20190039567).

Referring to claim 7:
Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz discloses a system for allowing buyers to access an on-sale vehicle (abstract).  Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz does not disclose wherein the provisioned user device is configured to unlock but not start each vehicle of the corresponding inventory of the first vehicle dealership.

However, Froitzheim teaches wherein the provisioned user device is configured to unlock but not start each vehicle of the corresponding inventory of the first vehicle dealership (Froitzheim [0021][0035] [0042] It is also possible for motor vehicle keys Kfz-key having a limited scope of functions (e.g. only opening and closing) to be issued[0042]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm, Anabtawi, Cain, Koreishi, and Oz, to incorporate unlocking but not starting a vehicle as taught by Froitzheim because this would provide a manner for limiting the scope of functions accessible (Froitzheim [0042]), thus aiding the user by protecting the vehicle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 20170282859), in view of Anabtawi et al. (US 20030046179), in view of Cain et al. (US 20160180428), in view of Koreishi (US 20180285657), in view of Oz (US 20160098871), and further in view of Simmons (US 20150193726).

Referring to claim 8:
Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz discloses a system for allowing buyers to access an on-sale vehicle (abstract).  Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz does not disclose wherein the access rights include access to a first compartment and a second compartment of a first vehicle of the corresponding inventory and a first compartment but not a second compartment of a second vehicle of the corresponding inventory.

However, Simmons teaches a similar system for managing vehicles on a car dealer lot (abstract).  Simmons teaches wherein the access rights include access to a first compartment and a second compartment of the first vehicle of the corresponding inventory and a first compartment but not a second compartment of the second vehicle of the corresponding inventory (Simmons [0035][0036][0046]-[0049] The account administrator can set permissions for each individual employee to grant full access, limited, or engine start access to a vehicle...[0035] and The dealership registers each of the plurality of in-vehicle units 108 (a . . . n) and each of the plurality of hand held units 107 (a . . . n) within the database 103[0036]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm, Anabtawi, Cain, Koreishi, and Oz to incorporate various access rights to vehicles as taught by Simmons because this would provide a manner for setting multiple levels of permissions (Simmons [0035]), thus aiding the user by protecting the vehicle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 20170282859), in view of Anabtawi et al. (US 20030046179), in view of Cain et al. (US 20160180428), in view of Koreishi (US 20180285657), in view of Oz (US 20160098871), and further in view of Ower (US 20020128913).

Referring to claim 15:
Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz discloses a system for allowing buyers to access an on-sale vehicle (abstract).  Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz does not disclose wherein the corresponding inventory of the second vehicle dealership is devoid of any vehicles of the inventory of the first vehicle dealership.

However, Ower teaches a similar system for searching dealer inventories (abstract).  Ower teaches  wherein the corresponding inventory of the second vehicle dealership is devoid of any vehicles of the inventory of the first vehicle dealership (Ower [0006] ...a third step in which a dealer may initiate a search inquiry for a desired product if the desired product is not in his inventories, the search extending to inventories which have not yet been allocated to a consumer, which have not yet been allocated to any dealer, which have been allocated to another dealer but may be acquired without negotiation, and which have been allocated to another dealer but may be acquired only after negotiation with this dealer...[0006]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm, Anabtawi, Cain, Koreishi, and Oz to incorporate different inventories as taught by Ower because this would provide a manner for supplying products to individual dealers (Ower [0004]), thus aiding the user by providing a flexible supply of products.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 20170282859), in view of Anabtawi et al. (US 20030046179), in view of Cain et al. (US 20160180428), in view of Koreishi (US 20180285657), in view of Oz (US 20160098871), and further in view of Caudillo et al. (US 20190138953).

Referring to claim 21:
Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz discloses a system for allowing buyers to access an on-sale vehicle (abstract).  Grimm, as modified by Anabtawi, Cain, Koreishi, and Oz does not disclose forwarding, from the user to the first dealership, a time at which the user intends to browse the first vehicle at the first dealership.

However, Caudillo teaches a similar system for forwarding, from the user device to the first vehicle dealership, a time at which a user intends to browse the first vehicle at the first vehicle dealership {Caudillo [0037][0038] Once a dealer is determined, the customer chooses a date and time for the test drive from options provided by the platform 100 based on the dealership schedule 330[0037] and the dealer is then notified of the test drive request, usually by a notification sent to the appropriate dealer's manager 116[0038]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Grimm, Anabtawi, Cain, Koreishi, and Oz to incorporate forwarding the time to the dealership as taught by Caudillo because this would provide a manner for notifying the dealer of the request (Caudillo [0038]), thus aiding the user by providing desired information.

Referring to claim 22:
Claim 22 is rejected on the same basis as claim 21.

Response to Arguments
Rejections under 35 USC 103
Applicant argues that Koreishi does not disclose that the location information is sent to “the customer prequalified for the first vehicle.”   Remarks 19-20.  However, the rejection is not based merely upon Koreishi, but upon the combination of references.   Examiner has clarified the rejection (see above) to show that Grimm’s user device may receive the location information provided by Koreishi when the references are combined.  Examiner notes that the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  One of ordinary skill in the art would have found it obvious to forward the information of Koreishi to any user device.

Applicant further argues that Koreishi does not disclose forwarding the location information regarding the first and second parking spots to the same party.  Remarks 20.  Examiner has addressed this amended limitation above.

Specification and Drawing Amendments
The amendments to the Specification and the Drawings, submitted on 6/27/22 are entered.

Contact
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Siuhi, Saidi, and Judith Mwakalonge. "Opportunities and challenges of smart mobile applications in transportation." Journal of traffic and transportation engineering (english edition) 3.6 (2016): 582-592.  Smart mobile applications can be very helpful in automobile travel applications (abstract).  Applications can be used to collect travel and location data using mobile device built-in location sensing capabilities such as GPS which allow the user to track a vehicle or multiple vehicles locations.  Siuhi 588.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689